 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                        CV 19-2284 PA (JEMx)
     COMMISSION
12                                                  PRELIMINARY INJUNCTION
                   Plaintiff,
13
            v.
14
     MOTTY MIZRAHI, et al.
15
                   Defendants.
16
17
18          In accordance with the Court’s April 10, 2019, Order granting the Preliminary

19   Injunction requested by plaintiff Securities and Exchange Commission (“SEC”), IT IS

20   HEREBY ORDERED, ADJUDGED, AND DECREED:

21          1.     Defendants Mizrahi and MBIG, and their officers, agents, servants,

22   employees, attorneys, subsidiaries and affiliates, and those persons in active concert or

23   participation any of with them, who received actual notice of this Order by personal service

24   or otherwise, are preliminarily restrained and enjoined from violating, directly or indirectly,

25   Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

26   thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

27   commerce, or of the mails, or of any facility of any national securities exchange, in

28   connection with the purchase or sale of any security:
 1                 (a)    to employ any device, scheme, or artifice to defraud;
 2                 (b)    to make any untrue statement of a material fact or to omit to state a
 3                 material fact necessary in order to make the statements made, in the light
 4                 of the circumstances under which they were made, not misleading; or
 5                 (c)    to engage in any act, practice, or course of business which operates or
 6                 would operate as a fraud or deceit upon any person.
 7          2.     Defendants Mizrahi and MBIG, and their officers, agents, servants,
 8   employees, attorneys, subsidiaries and affiliates, and those persons in active concert or
 9   participation any of with them, who received actual notice of this Order by personal service
10   or otherwise, are preliminarily restrained and enjoined from:
11                 (a)    employing any device, scheme or artifice to defraud any client or
12                        prospective client; and
13                 (b)    engaging in any transaction, practice, or course of business which
14                        operates or would operate as a fraud or deceit upon any client or
15                        prospective client;
16   in violation of Sections 206(1) and (2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) &
17   80b-6(2).
18          3.     Except as otherwise ordered by this Court, defendants Mizrahi and MBIG, and
19   their officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
20   persons in active concert or participation with any of them, who received actual notice of
21   this Order by personal service or otherwise, and each of them, are preliminarily restrained
22   and enjoined from, directly or indirectly, transferring, assigning, selling, hypothecating,
23   changing, wasting, dissipating, converting, concealing, encumbering, or otherwise disposing
24   of, in any manner, any funds, assets, securities, claims or other real or personal property,
25   including any notes or deeds of trust or other interest in real property, wherever located, of
26   any one of the defendants, or their subsidiaries or affiliates, owned by, controlled by,
27   managed by or in the possession or custody of any of them and from transferring,
28   encumbering, dissipating, incurring charges or cash advances on any debit or credit card of

                                                    -2-
 1   the credit arrangement of any one of the defendants, or their subsidiaries and affiliates.
 2          4.     Except as otherwise ordered by this Court, the previously-ordered freeze
 3   placed on all monies and assets (with an allowance for necessary and reasonable living
 4   expenses to be granted only upon good cause shown by application to the Court with notice
 5   to and an opportunity for the SEC to be heard) in all accounts at any bank, financial
 6   institution, brokerage firm, or Internet or “e-commerce” payment processor, held in the
 7   name of, for the benefit of, or over which account authority is held by Defendants Mizrahi
 8   and/or MBIG, remains in full force and effect, and includes, but is not limited to the
 9   accounts listed below:
10
11
12
13
14
15
16          5.     Except as otherwise ordered by this Court, defendants Mizrahi and MBIG, and
17   their officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
18   persons in active concert or participation with any of them, who received actual notice of
19   this Order by personal service or otherwise, are preliminarily restrained and enjoined from,
20   directly or indirectly: destroying, mutilating, concealing, transferring, altering, or otherwise
21   disposing of, in any manner, any documents, which includes all books, records, computer
22   programs, computer files, data objects existing in any state, computer printouts, contracts,
23   emails, correspondence, memoranda, brochures, or any other documents of any kind in their
24   possession, custody or control, however created, produced, or stored (manually,
25   mechanically, electronically, or otherwise), and any accounts, account passwords, computer
26   passwords, device PINs and passwords, pertaining in any manner to Defendants Mizrahi
27   and/or MBIG.
28

                                                    -3-
 1          6.     Defendants, within ten days of the issuance of this Order, shall each prepare
 2   and deliver to the SEC a detailed and complete schedule of all of their assets, including all
 3   real and personal property exceeding $5,000 in value, and all bank, securities, and other
 4   accounts identified by institution, branch address, and account number. The accounting
 5   shall include a description of the sources of all such assets. Such accounting shall be filed
 6   with the Court and a copy shall be delivered to the SEC’s Los Angeles Regional Office to
 7   the attention of Amy J. Longo, Trial Counsel. After completion of the accounting, each of
 8   the Defendants shall produce to the SEC at a time agreeable to the SEC, all books, records
 9   and other documents supporting or underlying their accounting.
10
11
      DATED: April 10, 2019                           ___________________________________
12                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -4-
